Citation Nr: 1444733	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a dental disability, to include residuals of dental trauma, for compensation purposes.

5.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file

(The issues of entitlement to service connection for a low back disability and a dental disability, as well as entitlement to a higher rating for PTSD are addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, he has bilateral hearing loss that is likely related to his military service.

2.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that is likely related to his military service.
CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that likely is a result of disease or injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

2.  The Veteran has tinnitus that likely is a result of disease or injury incurred during his active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Any condition not encompassed by § 3.303(b) requires a medical nexus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone or speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.

Initially, the Board notes that the Veteran's service treatment records (STRs) were apparently misplaced by VA and are therefore unavailable.  See the Formal Finding of Unavailability dated January 2010.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claims has been undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Here, the Veteran asserts that he has bilateral hearing loss and tinnitus that are due to in-service noise exposure.  See, e.g., the August 2014 Board hearing transcript.  Specifically, he maintains that he sustained acoustic trauma when he was exposed to mechanized infantry noise, as well as, loud explosions from rockets and mortars while serving in Vietnam.  Id.  The Board has reviewed the record and concludes that the evidence supports a finding that the Veteran's currently diagnosed bilateral hearing loss and tinnitus were incurred during his active duty service.

As indicated above, the record demonstrates that the Veteran served on active duty from September 1965 to March 1966, with service in the Republic of Vietnam.  His military occupational specialty (MOS) was artillery operator and intelligence assistant.  The Board has no reason to dispute the Veteran's credible testimony concerning in-service noise exposure.  To this end, the Board finds that the Veteran's MOS was consistent with noise exposure from mechanized infantry weapons, as well as, rocket and mortar fire during his active duty service.

Private treatment records dated in April 2005 document a history of tinnitus.  VA treatment records, dated from January 2006, noted the Veteran's history of tinnitus and bilateral hearing loss.

The Veteran was afforded a VA audiology examination in April 2009 at which time the examiner diagnosed the Veteran with bilateral sensorineural hearing loss sufficient for VA compensation purposes.  See 38 C.F.R. § 3.385.  The examiner also confirmed a diagnosis of tinnitus.  With respect to medical nexus, the examiner indicated, "[t]oday patient reports hearing loss started in 1970; [i]n January 2006, patient reported it started about one year ago.  Veteran's reported onset is either 2005 or 1970.  This is five or more years post discharge."  She then concluded, "[i]n my opinion, [the Veteran's] current hearing loss is likely the result of post-military noise exposure and the aging process and not the result of military noise exposure."  With respect to tinnitus, the examiner opined, that the Veteran's "current complaint of tinnitus is as likely as not a symptom associated with hearing loss.  In my opinion, it is not due to military noise exposure, but like [the Veteran's] hearing loss, likely the result of post-military noise and the aging process."

In support of his claim, the Veteran submitted a November 2012 letter from Dr. C.P.T. who indicated that she had reviewed the conclusions of the April 2009 VA examiner as documented in the January 2010 statement of the case (SOC).  She then explained, "I have reviewed with the patient his post military noise exposure, and it has been minimal compared to the noise exposure he had during his military service.  He has worked with tools and lawn equipment occasionally since his discharge, with ear protection."  She continued, "[d]uring his military service, the SOC confirms he was an artillery operator and worked around 'firearms, machine guns, mortars, firing range, helicopters, tanks, heavy artillery, and combat explosions.'  These exposures are obviously more significant than working on his lawn."

Thus, there is conflicting medical evidence of record concerning the question of medical nexus between current disability and military service.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

With respect to the negative nexus opinion expressed by the April 2009 VA examiner, the Board notes that the absence of evidence of a hearing disability during service is not in and of itself fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Moreover, evidence of current hearing loss, and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As noted above, Dr. C.P.T. indicated that the Veteran's currently diagnosed bilateral hearing loss is related to his military service.  This opinion is supported by the competent assertions of the Veteran concerning his acoustic trauma sustained during his service in the Republic of Vietnam and his continuing hearing loss and tinnitus symptomatology from that time.

Accordingly, the Board has weighed the probative evidence of record and finds that the evidence of record is at least in equipoise as to whether the bilateral hearing loss and tinnitus are the result of the Veteran's military service.  The benefit-of-the-doubt rule is therefore for application as to these issues.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve the reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

REMAND

With respect to the service-connected PTSD, the Veteran was most recently afforded a VA examination in August 2012.  At the August 2014 Board hearing, the Veteran and his representative asserted that the Veteran's psychological symptomatology is worse than was described by the August 2012 VA examiner and had increased in severity since the VA examination.  The evidence of record is therefore lacking with regard to the current severity of the service-connected PTSD.  Thus, to ensure that the record reflects the current extent of this disability, an examination, with findings responsive to the pertinent rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include review of the Veteran's claims file and past clinical history, with particular attention given to the current severity of the service-connected PTSD.

With respect to the claimed low back disability, the Veteran asserts that he currently suffers from a back disability that was incurred in his active military service.  See, e.g., the Veteran's statement dated October 2008 & the August 2014 Board hearing transcript.  Specifically, the Veteran indicated that he injured his back during a fall from a cargo container during an incoming rocket attack.  See the Veteran's statement dated October 2008; see also the August 2014 Board hearing transcript at pg. 8.  He testified that his back injury was treated by a combat medic and that he has continued to experience back symptomatology to the present day.  See the August 2014 Board hearing transcript, pgs. 8-10.  To this end, it is undisputed the Veteran engaged in combat while in Vietnam, he is competent to report back pain in service during combat situations, his reports are consistent with the circumstances of his service in Vietnam, and there is no convincing evidence to the contrary.  

Moreover, the Veteran testified that he is currently diagnosed with a back disability.  See, e.g., the August 2014 Board hearing transcript.  Notably, a review of the medical evidence documents current complaints of low back pain; however, a specific back disability is not documented in the VA or private treatment records.  Based on this evidentiary posture, the claim presents certain medical questions concerning diagnosis and nexus that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Remand of this matter is therefore required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claim of service connection for a dental disability, the Veteran contends that he suffered extensive damage to his teeth resulting in infection, bone loss, and multiple root canals as the result of in-service trauma.  See, e.g., the August 2014 Board hearing transcript.

Disability compensation may be provided for certain specified types of service-connected dental disorders.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2013).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).  

In this case, the Veteran contends that he sustained an in-service injury to his teeth that resulted in damage including development of a cyst behind two of his front teeth, for which he received in-service dental treatment.  See the August 2014 hearing transcript, pgs. 11-15.  The Veteran argues that he suffers from residuals of this injury that have affected him to this day.  Id.  In support of his claim, the Veteran submitted private dental treatment records, as well as copies of his service dental treatment records.

Of note, in a May 2013 letter, Dr. R.F. indicated that the Veteran has a history of fractured teeth and crowns and areas of localized bone loss.  He stated, "[t]his would be consistent with episodes of bruxism for an extended period of time."  Dr. R.F. then opined that the bruxism is secondary to the Veteran's service-connected PTSD.  See the letter from Dr. R.F. dated May 2013.

Critically, the Veteran has not been afforded a VA examination as to his dental claim.  As such, a VA examination is necessary to determine whether the Veteran has a dental disability for which compensation may be paid and that is related to his military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Upon remand, the examiner should address whether the Veteran has residuals of dental trauma that are due to his military service, as well as, whether the Veteran is diagnosed with bruxism that was caused or aggravated by his service-connected PTSD.

Additionally, a December 2009 VA treatment provider noted the Veteran's report of service in the Army Reserves following his active duty service.  See the VA treatment record dated December 2009.  Unfortunately, there is no indication that the agency of original jurisdiction (AOJ) attempted to verify this period of reserve service or obtain any pertinent service treatment records from this period.  Accordingly, upon remand, the AOJ should take the appropriate steps to verify whether the Veteran served in a reserve component.  Any service treatment records from the Veteran's reserve service should be obtained and associated with the Veteran's claims file, to the extent possible.

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases where necessary, procure records of any outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of treatment that the Veteran may have received through the VA healthcare system or facility since April 2014.  All such available documents should be associated with the claims file.

2. Contact the appropriate records custodians, in order to verify the Veteran's service in the Army Reserves following his active duty discharge in March 1966.  If any such service is verified, obtain the Veteran's treatment records from his service with the reserve component.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

3. Thereafter, schedule the Veteran for a VA psychiatric examination to determine the extent of his service-connected PTSD.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected PTSD.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  (The Board recognizes that VA is moving toward use of DSM-5, see 79 Fed Reg. 45093 (Aug 4. 2014); however, the change does not apply to cases that were pending before the Board on August 4, 2014.  DSM-IV is to be applied to cases such as this Veteran's that have been pending before the Board.  Id at 45094.)  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.

4. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-service back injuries/symptomatology.

A back disability should either be diagnosed or ruled out.

If any back disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current back disability had its onset during the Veteran's active military service or is otherwise related to such period of service.  In answering these questions, the examiner should address the Veteran's assertions of continuity of symptomatology dating from his military service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity since service should be set forth in detail.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5. Schedule the Veteran for a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder to include bruxism.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify all current dental disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed dental disease had its onset in service or is otherwise related to a disease or injury incurred in service, to include the Veteran's claimed in-service injury.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed bruxism was caused or aggravated (permanently worsened beyond natural progression) by the service-connected PTSD.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

6. Thereafter, the RO should readjudicate the claims remaining on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a supplemental statement of the case.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to these issues as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


